Title: Thomas Jefferson to Hugh Chisholm, 18 June 1811
From: Jefferson, Thomas
To: Chisholm, Hugh


          
                  Sir 
                   
                     Monticello. 
                     Tuesday June 18. 11.
          
		   
		   
		  We yesterday got up the wooden frame of our Pier-head compleat, and this morning mr Salmonds begins the stone-work. 
		   he will get to the spring of the arch this evening, or tomorrow morning before you can reach this from mr Madison’s. I must pray you therefore to be with us tomorrow forenoon, the earlier the better. on arriving at the Pier head you will find
			 your attendants on the spot, the same who attend Salmonds, as he must stop his work till you have turned the arch for him to proceed on. the mortar is there, ready made, the bricks & sand on the spot, and I shall probably be there myself. I
			 must beseech you therefore not to fail us an hour, as besides Salmonds’ work being stopped, I wait only for this job to be done to set out for Bedford, from whence I must be back to the beginning of our harvest. Accept my best wishes.
          
            Th:
            Jefferson
        